Citation Nr: 0103118	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1965 to 
January 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

Service connection was denied for PTSD by a January 1988 
Board decision.  Subsequent rating decisions in November 1988 
and August 1993 also denied service connection for PTSD, and 
each of those decisions became final because the appellant 
did not file an appeal of either decision within one year 
after receiving notification of thereof.  In a July 1999 
decision, the Board determined that the appellant had 
submitted new and material evidence with which to reopen his 
claim.  The claim was then remanded to the RO for additional 
development.  


REMAND

The appellant claims that he has PTSD that is related to 
stressful events to which he was exposed while in Vietnam.  
He asserts that his duty as a military policeman (MP) at a 
prisoner-of-war camp in Vietnam provided instances of 
stressful events, such as a prisoner of war being dropped 
from a helicopter.  He has stated that his unit was exposed 
to sniper fire and mortar fire, that he saw close friends 
injured and killed, and that he witnessed mutilation and 
torture, and the killing of women and children.  He also 
reported that he was in an area where an explosion killed a 
child and four Marines and caused two other Marines to lose 
their legs.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f)

When this claim was remanded to the RO in July 1999, the 
Board requested that the RO forward the specific details of 
the appellant's claimed stressful events during service, as 
set forth by him in a March 1993 statement, to the Commandant 
of the Marine Corps, in an attempt to verify those events.  
Unfortunately, the Commandant was sent a copy of the 
appellant's March 1993 statement that was of such poor 
quality the Commandant's response indicated that the 
statement could not be read.  Because the Commandant was 
forced to respond to the RO's request on the basis of an 
illegible document, the Board does not feel that the 
appellant received his due process rights.  

The Board notes also that the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) includes redefinement of VA's 
obligations with respect to the duty to assist.  

The appellant's service personnel records indicate that he 
participated in combat operations against Communist forces in 
defense of Chu Lai in March 1966 and in Operation Nevada in 
April 1966.  The United States Court of Appeals for Veterans 
Claims (Court) held that a veteran's combat 
history/expeditions, as reported in his/her service personnel 
records, can be indicative of combat service.  Gaines v. 
West, 11 Vet. App. 353 (1998).  Therefore, the questions as 
to whether the appellant saw combat action in Vietnam and 
whether he experienced the traumatic events he described 
require further development, notwithstanding his statement 
during a July 1986 VA hospitalization report that he had 
never seen any action although he had been trained to kill in 
service, and the notation in a December 1987 VA 
hospitalization record that he had experienced recent 
stressful events that involved losing his shrimp boat and 
catching his wife in an act of adultery.  

Upon reviewing Zarycki v. Brown, 6 Vet App. 91 (1993) and 
West v. Brown, 7 Vet. App. 70 (1994), it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such an event, then and only 
then, the case should be referred for a medical examination 
to determine (1) the sufficiency of the stressor, (2) whether 
the remaining elements required to support the diagnosis of 
PTSD have been met, and (3) whether there is a link between a 
currently diagnosed PTSD and a recognized stressor or 
stressors in service.  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed as to the requirement that only 
those events may be considered in determining whether the 
appellant was exposed to a stressor and as to the nature of 
the stressor or stressors to which the appellant was exposed.  
In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiner renders a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.103(a), the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events to 
which he claims he was exposed during military service.  
Therefore, this case is again remanded to the RO for the 
following actions:  

1.  Either the original or a completely legible 
copy of the appellant's March 1993 statement as 
to the specific details of claimed stressful 
events during service should be forwarded to 
the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, Code 
MMRB, Quantico, Virginia, 22134-0001, along 
with copies of the appellant's service 
personnel records and a copy of this remand, 
for verification of the incident or incidents 
which the appellant has reported as stressors.  
Any information obtained is to be associated 
with the claims folder and any additional 
development suggested by the Commandant should 
be undertaken by the RO.  

2.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service.  In rendering this 
determination, the attention of the RO is 
directed to the cases of Zarycki and West, and 
the discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in combat 
with the enemy."  

3.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a Board of 
psychiatrists who have not previously examined 
him for the purpose of determining the correct 
diagnosis of his psychiatric disorder(s).  The 
entire claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiners prior to the examination.  The RO 
must specify, for the examiners, the events 
that it has determined are established by the 
record.  The examiners must be instructed that 
only those events may be considered for the 
purpose of determining whether the appellant 
was exposed to a stressor in service.  If a 
diagnosis of PTSD is appropriate, the examiners 
should specify whether that disorder resulted 
from an inservice stressor found to be 
established for the record by the RO.  The 
diagnosis should be in accordance with DSM-IV(tm).  
The report of the examination should include a 
complete rationale for all opinions expressed.  

4.  Should the appellant be scheduled for an 
examination by the RO, this remand constitutes 
notice to him of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition evidence and 
to ensure that the appellant receives his due process and 
fair process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  No additional action is required by the appellant 
until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


